DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on Jul7 20, 2022.
The application has been amended as follows: 
1. Cancel claims 1-12.
2. Amend claim 13 as follows:
13.	A binding machine, comprising: 
	a wire feeding portion which feeds a wire; 
	a cutting portion which is provided on a downstream side of the wire feeding portion along a feeding direction of the wire fed by the wire feeding portion and cuts the wire; and 
	a guide portion which is provided on a downstream side of the cutting portion along the feeding direction of the wire and causes the wire to curl by regulating an advancing direction of the wire, 
	wherein the cutting portion includes: 
		a fixed blade in which a first wire passage through which the wire passes is formed; 
		a movable blade in which a second wire passage through which the wire passes is formed and which slides on an outer peripheral surface of the fixed blade and cuts the wire; 
		a driving member which is connected to the movable blade and drives the movable blade; 
		a driving portion which drives the driving member; and 
		a controller which controls the driving portion, 
	wherein the movable blade is driven by the driving member between a standby position where the first wire passage and the second wire passage communicate with each other and a movement finish position where the first wire passage and the second wire passage do not communicate with each other by sliding on the outer peripheral surface of the fixed blade, and 11Application No.: 16/456,212 
	Reply to Office Action dated March 2, 2022the controller is configured to control the driving portion, during a single binding operation, to move the driving member to cause the movable blade to move: 
		from the standby position to the movement finish position in a wire cutting direction to cut the wire, then 
		from the movement finish position to the standby position in a reverse direction that is opposite of the wire cutting direction, then 
		from the standby position towards the movement finish position by a predetermined amount in the wire cutting direction 
		return back to the standby position. 12  
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the controller is configured to control the driving portion, during a single binding operation, to move the driving member to cause the movable blade to move: from the standby position to the movement finish position in a wire cutting direction to cut the wire, then from the movement finish position to the standby position in a reverse direction that is opposite of the wire cutting direction, then from the stand by position towards the movement finish position by a predetermined amount in the wire cutting direction and then return back to the standby position” in combination with the rest of the claimed limitations set forth in claim 13.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed March 2, 2022, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed May 31, 2022 starting on page 14. Claim 13 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725